siig ee e ee internal_revenue_service op clot fy department of washington dc comact persan telephone number in reference ta date f20 legend c d dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to the proposed transfer of the net assets of c and d all of to b b c and d are exempt under sec_501 of the internal_revenue_code and are classified as private_foundations under sec_509 b's directors have had differences of opinion as b can best be achieved charitable objectives of directors propose to distribute all of b's assets to that both will receive approximately fifty percent assets subject_to adjustment to reflect distributions made to charitable organizations directly by b prior to distribution and d will continue to pursue the exempt purposes of the transfer the control of directors of c and d will be in the hands of c and d of b b after so b's the to how the therefore the b represents that the transfers to c and d will be without the transfer of consideration and will not day after internal_revenue_service of foundation status pursuant to sec_5o ta such time as no remaining assets b notifies the service of its assets all of be from current income at leas om its intent to terminate its privat b will notify the of the code at such antent it wild tuis j s b represents that it does not have any outstanding grants with respect to which it responsibility under sec_4945 of the code is required to exercise expenditure b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as terminated acts or failures to act or a willful and flagrant act or failure to act giving rise to of furthermore b has not committed willful repeated a termination pursuant to sec_507 a a private_foundation has been the code sec_507 of the code which provides for the voluntary in part that except for transfers described in section and involuntary termination of private_foundation_status provides b an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts or failure to chapter for act giving rise to liability for tax under there has been either willful failures to act a willful and fiagrant the organization notifies the service of act or section sq7 fb of the code provides that when a private_foundation trans pursuant to any recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization s assets to another private_foundation yuidation merger redemption sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result ina termination of a elects to terminate pursuant to sec_507 a the code unless the transferor private_foundation the transferor private_foundation under section is applicable or section a private of sec_1_507-3 a of the regulations provides that a in the case of a transfer described in the code shall succeed to the aggregate tax the transfero organization in an amount equal to the such aggregate tax_benefit of the transferor of transferee organization sec_507 b1 benefit of amount of organization muitiplied by the sucn transferee and value of aseeps of market fair the of a fraction the numerator of which is the assets the denominator of which is less encumbrances transferred t the fair marker the transferor less encumb ances immediately before the transfer at the time of transfer fair_market_value is determined sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where ali net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 such transfer shall itself be counted toward its net assets to another sec_1_507-3 ajand iii of the regulations provides a private_foundation transfers all of that if another private_foundation that the meaning of sec_1_482-1 same or persons who effectively controlled the transferor private_foundation the transferee shall be treated as transferor for purposes of chapter and sect ion sec_507 through of is effectively controlled within of the regulations by the its net assets to it were the the code if sec_1_507-3 of the regulations provides that in orde a transfer of assets pursuant to any liguidation merger for redemption recapitalization or other adjustment organization or reorganization not an organization described in sec_501 organization described in sec_509 or treated as described in sec_501i c a taxable_expenditure it must be under sec_4947 other than an to be to sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private- foundation sec_4942 of the code defines a qualifying a any amount_paid to accomplish one or more distribution as purposes described in sec_170 b other than any contribution to or one or more disqualified persons or which 1s not provided or directly in carrying out seetion e br an operating_foundation except as otherwise bb paid to acquire an asset used an organization controlled by the foundation a private_foundation one or more purposes described in any amount sec_4944 of the code imposes certain taxes on investments jeopardizing a private foundation's charitable purposes sec_4945 of the code imposes a tax on the foundation on of the code provides that each taxable_expenditure as defined in sec_4945 d sec_4945 section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as unless a or of sec_509 foundation as defined in sec_4940 d or foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h such organization is described in paragraph an exempt operating an organization for purposes of this the private a grant to b or is sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures the grant is spent solely for and detailed reports with respect to such expenditures and to make full and detaited reports to in subsection d means that the to obtain full the purpose for which made the secretary to see that section dollar_figure45-5 b of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 of assets described in sec_507 and this section apply to transfers h and based upon the above facts to b c and d will allow c and d of charitable purpose and activities previously conducted by and d will be controlled by the same directors that controlled b to continue the same b cc the transfer of the net assets because b is not terminating its existence and because there has been no willful repeated or flagrant act giving rise to liability under chapter sec_507 and d the transfer of assets from b no tax will be imposed on a resuit b under as of to because b will not notify the service of its intent to terminate its private_foundation_status until at after the transfer of accomplished section 'o7talil of transfers f the code will the service has not notified b also latus b's assets to all of tah therefore ores prooam te t anster itien the impes net that apply to the its private a termination_tax under b's assets to of of c and least one day and d has been terminated under section so7 a p06 because c and d are controlled by b for purposes of chapter of the code and sec_507 through s09 of the code c and d will be treated subsequent to the transfer of all of b's assets as in the proportion which the fair_market_value of the fair_market_value of b's assets less encumbrances immediately before the transfer if each were b the assets less encumbrances transferred to each bears to because the transfers of b's assets to of transfers described in sec_507 aggregate tax_benefit of proportions determined in accordance with sec_1 a i c and d will be the code b should be carried over to of the regulations the c and d in as because b an organization described in sec_501 c is not a disqualified_person with respect to either of the code cc or d acts of self-dealing within the meaning of sec_4941 code c and d will not constitute the the transfers of assets to of because the proposed transfers of assets to c and d will be made to accomplish the exempt purposes of not constitute investments for purposes of sec_4944 of code under sec_4944 a of assets from b the excise_taxes imposed on jeopardizing investments the transfers wiil the not apply to the transfer the code will and db thus to of b because c and d should be treated as if they are b for the purposes of chapter will not impose tax under sec_4940 of investment_income under sec_4940 of the code will be treated as the income of in proportion to the assets transferred to each the transfer of assets from b the code c and d b's net c and d to because b has no outstanding grants with respect to which it be is required to exercise expenditure_responsibility b will not obligated to satisfy the expenditure_responsibility requirement of sec_4945 c and d will the code a taxable_expenditure under sec_4945 of and the transfer of assets to the code not be of because all of the assets of b will be tyansferred to and in d which are private_foundations effectively controlled by the same persons who control b were b assets market the transfer minimum distribution_requirements of less encumbrances transferred to each bears to value of c and d should be treated as value of therefore b would not the proportion which the be required to meet less encumbrances itmumediately heft sec_4942 e1 k's assets if the market the fair the the each fais of its assets and for on the same basis c and d's distributable the year in which it transfers all of subsequent years amount for such taxable_year should be increased by their respective pro_rata share of b's distributable_amount for the year of the transfer and all qualifying distributions made by b in the year of as having been made by c and d responsible for reporting their respective pro_rata share of all undistributed_income for the year of the transfer as determined in accordance with sec_4942 of the code the transfer should be treated on moreover c and d would be a pro_rata basis accordingly based on the information furnished we rule as follows the transfer of all of b's assets to c and d will constitute a transfer of assets described in sec_507 b of the code and will tax pursuant to section so7 c in the imposition of a termination not result the code of the code pincite provided that b notifies the service of least one day after the transfer of its intention to terminate private_foundation_status pursuant to sec_507 of assets to sec_507 of any final accounting or othe preparation and or filing by documents required by state law in winding up dissolution and termination will result in imposition of tax under sec_507 of then the amount of termination_tax under be zero and neither the the code will the code c and d of b's all of b for purposes of chapter the code and sec_507 c and d will be treated subsequent to through of the code the transfer of proportion which the fair_market_value of encumbrances transferred to each bears to the fair_market_value of b's assets transfer less encumbrances immediately before the the assets less all of b's assets if each were b in the of as - the aggregate tax_benefit defined in sec_507 the code will be carried over to of determined in accordance with sec_1_507-3 regulations c and d in proportions the of 5s the transfer of b's assets to and d will not constitute self dealing under section of the code the transfer of b's ts to c and d witl not constitute a jeopardizing investment the code wi the meaning of seetion of ae the transfer of b's assets to c and d will not result in tax under sec_4940 of the code the transfer of b's assets to c and d will not constitute taxable_expenditures within the meaning of sec_4945 of the code and b will have no expenditure_responsibility as set forth in sec_4945 transfers and h with respect to these b will not be required to comply with the record-keeping requirements of sec_4942 b the transfers subsequent to the transfer of all of cc and d the code with respect to its assets to of for the taxable_year of the proposed transfer and any subsequent year minimum distribution_requirements of sec_4942 with respect the proposed transfer of assets be required to comply with the b will not te c and d will assume all obligations with respect to any of the code for the taxable_year of b's undistributed_income within the meaning of section of c in proportions determined in accordance with sec_1 a i proportions determined in accordance with sec_1 a the regulations to b's excess qualifying distributions for the taxable_year of any as determined in sec_4942 of the code the regulations and c and d will also succeed the proposed transfer of of in if the proposed transfe we are informing the ohio ep eo key district_office of this action organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that requested it may not sec_6110 of the code provides that it be used or cited as precedent - sincerely merete y dock gerald v chief sack exempt_organizations technical branch
